FIRST DISTRICT COURT OF APPEAL
                    STATE OF FLORIDA
                 _____________________________

                         No. 1D16-1755
                 _____________________________

CHRISTOPHER JACKSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________



On appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

                         February 19, 2017

WINSOR, J.

     Christopher Jackson appeals his convictions and sentences,
claiming violations of the Fourth, Sixth, and Eighth Amendments.
More specifically, Jackson argues that the trial court should have
granted his second motion to suppress, that only a jury could
determine his status as a Prison Releasee Reoffender (PRR), and that
his life sentence constitutes cruel and unusual punishment. We
affirm.

                                 I.
     Jackson and two others broke into a home and held the home’s
four occupants at gunpoint. The three assailants forced the victims
into a bathroom and took turns holding them while the others
collected valuables. Jackson later claimed one of the victims had
shorted him some marijuana in a recent sale. He admitted he broke
into the house but insisted he only intended to take back that
marijuana. He claimed the other assailants—not he—had stolen the
other items.

     Among the stolen items was an iPhone, so police quickly looked
to the “Find My iPhone” application to track the assailants. Armed
with real-time tracking and the description the victims provided,
officers broadcast a be-on-the-look-out (BOLO) alert. An officer
quickly identified a car in the same area as the stolen iPhone, traveling
in the same direction as the stolen iPhone, and containing people
matching the assailants’ general descriptions.

     After waiting for backup, the officer stopped the car, removed
and handcuffed the occupants, and conducted a protective sweep of
the car. The officer initially saw nothing in plain view but then opened
the trunk and found marijuana and a revolver with an altered serial
number. Her decision to open the trunk was consistent with her
department’s “plus one” rule, under which (she later testified)
officers always search the trunk of a vehicle during a felony traffic
stop “to make sure there’s no other occupants either in the vehicle or
in the trunk.”

     Meanwhile, other officers brought the victims to the traffic-stop
location. The victims identified Jackson and another male passenger
as participants in the robbery, and officers arrested those two. Officers
then searched the car’s passenger compartment incident to arrest, and
they found several items taken during the robbery including a wallet,
a handgun, and a victim’s driver’s license. They also found the stolen
iPhone that led to the quick apprehension.

    The State charged Jackson with burglary of a dwelling,
aggravated assault, marijuana possession, possession of a firearm

                                   2
with an altered serial number, possession of a firearm by a convicted
felon, and four counts of armed robbery.

     Jackson, who represented himself at trial, adopted his co-
defendant’s two motions to suppress. The first motion sought to
suppress the evidence found in the trunk before the show-up
identification. The second motion sought to suppress the evidence
found in the passenger compartment during the search incident to
arrest.

     The court granted the first motion saying it was “not convinced
that [the plus-one] rule actually exists” and that it was “ludicrous” for
officers to believe there could have been someone hiding in the trunk.
The court also explicitly rejected the State’s argument that the
evidence should nevertheless be admitted under the inevitable-
discovery exception, stating that “without the evidence from the
trunk, there was no basis to detain the individuals and the show-up
might never have occurred.” After this ruling, the State moved to
dismiss the charges for marijuana possession and possession of a
firearm with an altered serial number.

    But in a later hearing on the second motion to suppress, the court
concluded police were justified in detaining Jackson for the show-up
and that “the show-up lineup would have occurred irrespective of
whether the property in the trunk had been found.” The remaining
counts then proceeded to trial.

     The jury convicted Jackson of burglary of a dwelling, aggravated
assault, and two counts of armed robbery. At sentencing, the court
found that Jackson had committed these crimes within three years of
being released from prison and that he therefore qualified for
sentencing under the PRR Act. See § 775.082(9), Fla. Stat. (2012).
Accordingly, the court sentenced Jackson to concurrent life sentences
with a ten-year mandatory minimum in each of the armed-robbery
counts, fifteen years’ prison for burglary of a dwelling, and five years’
prison with a three-year mandatory-minimum sentence for
aggravated assault.

                                   3
                                   II.

     Jackson’s first argument on appeal is that the court should have
suppressed the evidence found in the passenger compartment. He
argues that without the evidence found in the trunk, there was no
basis for searching the vehicle a second time or for detaining the
occupants for the show-up identification. In other words, he argues,
the search of the trunk (which the trial court found illegal) was the
poisonous tree, and everything later found in the car was the fruit. See
Oregon v. Elstad, 470 U.S. 298, 307-09 (1985). We conclude the trial
court correctly rejected this argument.

     Preliminarily, much of Jackson’s argument focuses on the trial
court’s conclusion that officers illegally searched the trunk. Jackson
insists that the trial court’s ruling on that point obligated it to
suppress evidence found after the trunk’s search. He specifically
argues that “the trial court’s rulings were inconsistent and arbitrary.”
The trial court’s order suppressing evidence from the trunk is not
before us, and we are not obligated to presume the correctness of that
order’s legal conclusions—even assuming they were inconsistent
with the court’s later conclusions. The State was authorized to appeal
the order suppressing evidence from the trunk, Fla. R. App. P.
9.140(c)(1)(B), but it chose not to—perhaps because it figured it could
secure a conviction and life sentence with the remaining evidence
alone. The State is not obligated to appeal adverse suppression
rulings just to preserve convictions secured despite those rulings. We
therefore must decide whether the suppression ruling that is before
us was correct in its own right.

     An officer may conduct an investigative stop when he or she has
reasonable suspicion that the occupants have committed or are
committing a crime. Hunter v. State, 660 So. 2d 244, 249 (Fla. 1995). An
officer need not personally observe the events giving rise to
reasonable suspicion, so long as facts are communicated to him by
another officer or a reliable third party. State v. Bowers, 87 So. 3d 704,
707-08 (Fla. 2012). Courts evaluating whether an investigatory stop
based on a BOLO was justified consider “(1) the length of time and

                                    4
distance from the offense; (2) route of flight; (3) specificity of the
description of the vehicle and its occupants; and (4) the source of the
BOLO information.” Hunter, 660 So. 2d at 249.

     These factors weigh overwhelmingly in the State’s favor. The
robbery occurred at 5:45 a.m., and the officer initiated the stop shortly
after 6:00 a.m. Officers knew the perpetrators’ exact route because
they were tracking the stolen iPhone, which was traveling in the same
vicinity and in the same direction as Jackson’s vehicle. Finally, the
vehicle contained the same number of occupants as the BOLO
description, and the officer saw that one of the occupants wore a
camouflage hat, consistent with the BOLO. Cf. id. (holding that officer
had reasonable suspicion to conduct traffic stop and detain occupants
for a show-up identification based on BOLO where roughly an hour
had passed since the crime was committed and BOLO description
included number and description of occupants).

      Given these facts, officers had reasonable suspicion to stop the
vehicle and detain the occupants for the show-up identification. Once
the victims identified Jackson, there was probable cause to arrest him
(assuming there was no probable cause beforehand). And because
officers reasonably believed that the vehicle contained evidence of the
robbery, the subsequent search of the passenger compartment was
justified as a search incident to arrest. See Arizona v. Gant, 556 U.S. 332,
343-44 (2009).

     The search of the vehicle’s passenger compartment was not a
violation of the Fourth Amendment.

                                    III.

      Next, Jackson argues that because his eligibility for sentencing
under the PRR Act was not found by the jury beyond a reasonable
doubt, his heightened sentence violated his Sixth-Amendment rights
in light of Alleyne v. United States, 133 S. Ct. 2151 (2013).

    In Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), the Supreme
Court held that any fact that increases a defendant’s statutory

                                     5
maximum sentence, other than the fact of a prior conviction, must be
found by a jury or admitted by the defendant. Then, in Alleyne, the
Supreme Court extended this rule to apply to any fact that increases
any mandatory-minimum sentence. Alleyne, 133 S. Ct. at 2155. After
Apprendi but before Alleyne, the Florida Supreme Court upheld the
constitutionality of the PRR Act, rejecting arguments that the Act
violated Apprendi. See Robinson v. State, 793 So. 2d 891, 893 (Fla. 2001).

     Jackson contends that the United States Supreme Court’s Alleyne
decision effectively overruled the Florida Supreme Court’s Robinson
decision. He contends that in light of Alleyne, the PRR Act violates the
Sixth Amendment. But this court explicitly rejected that argument in
Williams v. State, 143 So. 3d 423, 424 (Fla. 1st DCA 2014). Jackson
argues that Williams was wrongly decided, but this panel is bound to
follow it.

                                   IV.

      Finally, we reject Jackson’s argument that his life sentence
violates the Eighth Amendment. The Florida Supreme Court has said
that “to violate the Cruel and Unusual Punishments Clause, a prison
sentence must, at least, be grossly disproportionate to the crime.”
Adaway v. State, 902 So. 2d 746, 749 (Fla. 2005). A life sentence for
armed robbery falls well short of that standard. Cf., e.g., Harmelin v.
Michigan, 501 U.S. 957 (1991) (no Eighth Amendment violation with
life sentence for drug possession); Rummel v. Estelle, 445 U.S. 263
(1980) (no Eighth Amendment violation with life sentence for
obtaining money by false pretenses based on recidivist statute). We
likewise reject Jackson’s argument that his sentence violates the
Florida Constitution’s prohibition against cruel and unusual
punishments. See Art. I, § 17, Fla. Const. (noting that Florida provision
“shall be construed in conformity with decisions of the United States
Supreme Court which interpret the prohibition against cruel and
unusual punishment”).

    To the extent Jackson argues his sentence is too harsh because it
could have been lighter if he committed his crimes twelve days later

                                    6
than he did, his timing does not make his punishment any more
grossly disproportionate.* It is up to the Legislature to determine
where the appropriate cutoff for a PRR sentence lies, and the Florida
Legislature chose three years. See Rummel, 445 U.S. at 285 (“Like the
line dividing felony theft from petty larceny, the point at which a
recidivist will be deemed to have demonstrated the necessary
propensities and the amount of time that the recidivist will be isolated
from society are matters largely within the discretion of the punishing
jurisdiction.”). Regardless, the Florida Supreme Court has held that
mandatory-minimum sentences under the PRR Act do not violate the
Eighth Amendment. State v. Cotton, 769 So. 2d 345, 356 (Fla. 2000)
(“[T]he [PRR] Act’s mandatory sentencing scheme does not constitute
‘cruel or unusual’ punishment.”).

     AFFIRMED.

BILBREY and M.K. THOMAS, JJ., concur.

                   _____________________________

    Not final until disposition of any timely and authorized
    motion under Fla. R. App. P. 9.330 or 9.331.
                _____________________________



Candice Kaye Brower and Melissa Joy Ford, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Kaitlin Weiss, Assistant
Attorney General, Tallahassee, for Appellee.



     * The PRR Act allows the State to seek enhanced sentences for
those who commit certain felonies within three years of release from
prison. See § 775.082(9), Fla. Stat. (2012). Jackson committed his crimes
just eleven days short of the three-year mark following his release.

                                   7